                  Case 2:20-mj-30281-DUTY ECF No. 1, PageID.1
                                               AUSA:            Filed 08/06/20 Telephone:
                                                       Sara Woodward             Page 1 of   8 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint              Special Agent:          Christopher Szczygiel         Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Eastern District of Michigan

United States of America
   v.                                                                                Case: 2:20−mj−30281
                                                                                     Assigned To : Unassigned
TREMAINE JAMES WOODALL                                                      Case No. Assign. Date : 8/6/2020
                                                                                     Description: CMP USA v. SEALED MATTER
                                                                                     (SO)




                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of            June 1, 2020 to July 1, 2020        in the county of Wayne and Elsewhere in the
        Eastern          District of       Michigan          , the defendant(s) violated:
                   Code Section                                             Offense Description
18 U.S.C. 1591                                           Sex trafficking of a minor, and sex trafficking using force, fraud, and coercion




          This criminal complaint is based on these facts:
See attached AFFIDAVIT.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                        Christopher Szczygiel, Special Agent (FBI)
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:      August 6, 2020                                                                       Judge’s signature

City and state: Detroit, Michigan                                      Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                              Printed name and title
     Case 2:20-mj-30281-DUTY ECF No. 1, PageID.2 Filed 08/06/20 Page 2 of 8




        Sex AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT



                                INTRODUCTION

I, Christopher Szczygiel, being duly sworn, depose and state the following:


1.     I am employed by the Federal Bureau of Investigation as a Special Agent and

have been for approximately twelve years. I currently work on the Southeast

Michigan Trafficking and Exploitation Crimes (SEMTEC) Task Force. I have

experience investigating child sexual exploitation and human trafficking crimes and

have also been trained specifically on these types of investigations. I have consulted

with numerous other SEMTEC agents, including those that have worked on human

trafficking investigations for many years.

2.     This affidavit is made in support of an application for a criminal complaint

and arrest warrant for TREMAINE JAMES WOODALL (DOB 08/XX/1997) for

violations of 18 U.S.C. § 1591 (sex trafficking of a minor, and sex trafficking using

force, fraud, and coercion).


                               PROBABLE CAUSE

3.     On June 24, 2020, the Gwinnett County Sheriff’s Office (Georgia) received a

tip that an unknown female with phone number (313) 4XX-21XX was being



                                          1
     Case 2:20-mj-30281-DUTY ECF No. 1, PageID.3 Filed 08/06/20 Page 3 of 8




trafficked against her will at a brothel in the Atlanta, GA area. The tipster also stated

that there were several other girls being trafficked at the same location.

4.     On June 30, 2020, Gwinnett County Sheriff Officers placed an undercover

phone call to (313) 4XX-21XX to solicit a commercial sex date. The unknown

female who answered the call said she was willing to meet for sex and instructed the

officer to meet her at “20000 Harper.” After determining that “20000 Harper” is the

Parkcrest Inn located at 20000 Harper Ave in Harper Woods, Michigan, the

Gwinnett County Sheriff’s Officer contacted SEMTEC.

5.     That same day (June 30, 2020), an undercover SEMTEC officer contacted

4XX-21XX to solicit a sex date. Again, an unknown female answered the call and

agreed to meet and stated that she was in the city of Harper Woods.

6.     A SEMTEC Intelligence Analyst completed a search of law enforcement

databases for phone number (313) 4XX-21XX and informed your affiant that the

Warren (MI) Police Department was also conducting an investigation related to

phone number (313) 4XX-21XX. Your affiant coordinated with the Warren PD and

found out that there was a team of law enforcement officers conducting surveillance

at the Parkcrest Inn.

7.     On July 1, 2020, your affiant contacted the surveilling officers on scene who

had obtained a search warrant for Room 48. Warren PD executed the search warrant

and upon clearing the room, allowed SEMTEC members to enter.
                                           2
     Case 2:20-mj-30281-DUTY ECF No. 1, PageID.4 Filed 08/06/20 Page 4 of 8




8.     Upon entry into the room, SEMTEC members encountered one 17 year-old

victim (hereinafter MV-1) and one 16 year-old victim (hereinafter MV-2).

9.     On July 30, 2020, MV-1 was interviewed by an FBI child-adolescent forensic

interviewer. During the interview, MV-1 stated the following:

       a. MV-1 was friends with Woodall on Facebook. MV-1 stated that Woodall

          made a post on Facebook indicating that he was going to take a trip to

          Atlanta, GA. MV-1 hit the “like” button on his post, and shortly after,

          Woodall messaged MV-1 asking if MV-1 would like to go to Atlanta

          with him. MV-1 replied to Woodall indicating that she was interested in

          going.

       b. A couple of days later, Woodall messaged MV-1 and stated that he was

          driving to Atlanta and was coming to pick her up. Woodall picked up MV-

          1 and then proceeded to drive to Atlanta with Woodall’s cousin

          (hereinafter UM-1), MV-2 and a third minor victim (hereinafter MV-3).

          During the drive, Woodall told the three minor victims that they were

          going to work and make money, but did not specify what type of work they

          would be doing.

       c. Once in Atlanta, UM-1 dropped off Woodall and the three minors at a

          large, five-bedroom house where Woodall and his girlfriend were staying.


                                          3
Case 2:20-mj-30281-DUTY ECF No. 1, PageID.5 Filed 08/06/20 Page 5 of 8




  d. At the house, Woodall called the three minor victims in a room and told

     them that they would be making money by engaging in commercial sex

     dates. Woodall further stated that they would each be required to first have

     sex with him and let him take explicit photos and videos to post in the

     online advertisements for commercial sex. Woodall’s girlfriend was

     present for this conversation. Woodall stated that she approved of him

     having sex with each of the victims.

  e. Woodall told MV-1 that she would be the first of the three minors to have

     sex with him. MV-1 and Woodall then went in a room and had sex, while

     Woodall took pictures and videos of the sex acts using his cell phone.

  f. Woodall posted commercial sex ads for MV-1 on the websites

     Megapersonals and Listcrawler. The ads listed her name as “Blossom” and

     contained her cell phone number, (313) 4XX-21XX and the photos and

     videos which Woodall took while they had sex.

  g. MV-1 and the other two victims engaged in commercial sex dates on a

     daily basis for approximately two weeks. Woodall placed a small table in

     the hallway outside of the rooms where the sex dates were occurring and

     instructed the girls to place the money collected from the dates on the table.

     Woodall told that the victims that they were not done working for the day

     until there was a total of approximately $1900 on the table.
                                      4
Case 2:20-mj-30281-DUTY ECF No. 1, PageID.6 Filed 08/06/20 Page 6 of 8




  h. Woodall told the victims that for every two days of work completed, he

     would reward them by taking them shopping or buying them a gift. In

     addition, he told the girls that they would each get a payment of $2000

     after their trip in Atlanta was complete. MV-1 stated that she never

     received any money from Woodall and was only given rewards on one or

     two occasions. MV-1 further stated that Woodall kept all of the proceeds

     from the commercial sex dates and spent portions of the money on gifts

     for his girlfriend.

  i. While in Atlanta, Woodall called MV-1 and MV-3 into a room where they

     observed MV-2 crying with her face covered in blood. Woodall told MV-

     1 and MV-3 that he physically assaulted MV-2 because she was not

     replying to text messages she was receiving from men responding to her

     ads for commercial sex. Woodall further stated that he would do the same

     to MV-1 and MV-3 if they did not respond to their text messages.

  j. MV-1 described another incident in which Woodall forced the three minor

     victims to clean his bedroom. While cleaning, MV-1 told Woodall that she

     did not want to clean his room and was not his personal maid. Woodall

     responded by slapping MV-1 across the face.

  k. MV-1 also described a third incident in which Woodall called all three girls

     into a room and told them that he was missing $40. He then forced each
                                     5
      Case 2:20-mj-30281-DUTY ECF No. 1, PageID.7 Filed 08/06/20 Page 7 of 8




           girl to strip naked to prove they were not hiding the money. Woodall told

           the victims that they had one hour to come up with $40 or else he was

           going to return and physically beat them. MV-1 stated they looked for the

           money but could not find it, so she instead gave a pre-paid credit card to

           Woodall which contain $40 so that he would not harm them.

        l. After approximately two weeks in Atlanta, MV-1 returned to Michigan

           with Woodall, his girlfriend and MV-2. MV-3 fled the house in Atlanta

           with the help of her sister who lived in the nearby area.

        m. Once in Michigan, Woodall rented two rooms at the Parkcrest Inn, 20000

           Harper Ave, Harper Woods, MI. MV-1 and MV-2 stayed in one room and

           Woodall stayed in the other room with unknown individuals. While at the

           Parkcrest Inn, Woodall had MV-1 and MV-2 engage in commercial sex

           dates for approximately two days, until they were recovered by law

           enforcement on July 1, 2020.

        n. MV-1 stated that she wanted to leave Woodall and stop engaging in

           commercial sex on multiple occasions, however, she kept doing it in hopes

           that she would receive the $2000 Woodall had promised her.

10.     Your affiant conducted an open internet search of the MV-1’s phone number

(313) 4XX-21XX. Results from the search showed multiple advertisements in both

the Atlanta and Detroit areas for “Blossom” with pictures and videos depicting MV-
                                           6
      Case 2:20-mj-30281-DUTY ECF No. 1, PageID.8 Filed 08/06/20 Page 8 of 8




1. The advertisements appear to have been posted in June 2020, with the most recent

advertisement posted on July 1, 2020.

11.     Your affiant reviewed Parkcrest Inn security camera video recorded on July

1, 2020, a few hours prior to the victims being recovered. The footage showed a

male resembling Woodall walking around the motel premises and entering the same

room from which MV-1 and MV-2 were recovered.

                                 CONCLUSION

12.     For the reasons set forth above, I believe probable cause exists that

TREMAINE JAMES WOODALL violated 18 U.S.C. § 1591 (sex trafficking of a

minor and sex trafficking by force, fraud, and coercion).



                                             _______________________
                                             Christopher Szczygiel
                                             Special Agent
                                             Federal Bureau of Investigation


Sworn to before me and signed in my presence
and/or by reliable electronic means.



ANTHONY P. PATTI    August 6, 2020
UNITED STATES MAGISTRATE JUDGE




                                         7
